
	
		I
		112th CONGRESS
		2d Session
		H. R. 6434
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Ms. Edwards
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To direct the Secretary of Education to award grants to
		  States that enact State laws that will make school attendance compulsory
		  through the age of 17.
	
	
		1.Short titleThis Act may be cited as the
			 Broadening Opportunities Through Education Act.
		2.Grant program for
			 States with compulsory school attendance through the age of 17
			(a)Program
			 authorizedFrom the amounts
			 appropriated to carry out this Act and not later than 90 days after such
			 amounts are appropriated, the Secretary of Education shall award grants, on a
			 competitive basis, to States with approved applications under
			 subsection (b) to assist such States in
			 improving secondary school programs.
			(b)ApplicationTo
			 be eligible to receive a grant under this Act, a State shall submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require, including—
				(1)a
			 description of the State law that the State has enacted that makes school
			 attendance in the State compulsory through the age of 17 (except in cases of
			 individuals who complete the secondary school graduation requirements of the
			 State prior to attaining such age) including a description of any other
			 exemptions to such law; and
				(2)a
			 description of how the State will use the grant to carry out or improve
			 secondary school programs in the State.
				(c)Uses of
			 fundsA State that receives a
			 grant under this Act shall use such grant to improve secondary school programs
			 in the State, such as by—
				(1)establishing or expanding work-based
			 programs that integrate academic and career-based skills through career and
			 technical training, linked learning pathways, school-registered
			 apprenticeships, and other career-training programs;
				(2)implementing an
			 early warning indicator system to help high schools, and their feeder middle
			 schools, to identify struggling students and create a system of evidence-based
			 interventions;
				(3)providing
			 evidence-based grade and school transition programs and supports, including
			 through curricula alignment;
				(4)personalizing the
			 school experience and increasing student engagement by providing
			 service-learning, experiential, and work-based and other learning
			 opportunities;
				(5)providing
			 extended-learning opportunities, by the school day, week, or year to increase
			 the total number of school hours to include additional time for instruction in
			 academic subjects and enrichment; or
				(6)increasing student
			 supports through activities such as student advisories, school counseling
			 opportunities, and one-to-one mentoring.
				(d)DefinitionsFor
			 purposes of this Act:
				(1)ESEA
			 termsThe terms secondary school and
			 State have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(2)SecretaryThe
			 term Secretary means the Secretary of Education.
				
